Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Miller on February 4, 2022

The application has been amended as follows: 

In the specification,

The 11/17/21 amendment referencing page 37, line 6 is actually for changes to page 36, line 13 and should read:

                Optionally, the above configuration information includes:
                a third time interval which is used to indicate performing, after the third time interval from reception of the configuration information, an operation of activating a corresponding radio resource configuration; and/or
                a fourth time interval which is used to indicate performing, after the fourth time interval from reception of the configuration information, an operation of deactivating the corresponding radio resource configuration.

AND

The 11/17/21 amendment referencing page 41, line 20 is actually for changes to page 39, line 21 and should read:

                Optionally, when the radio resource configuration program is executed by the processor 603, the configuration information includes:
                a third time interval which is used to indicate performing, after the third time interval from reception of the configuration information, an operation of activating a corresponding radio resource configuration; and/or
                a fourth time interval which is used to indicate performing, after the fourth time interval from reception of the configuration information, an operation of deactivating the corresponding radio resource configuration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469